Citation Nr: 0112022	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  92-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of hepatitis prior to April 30, 1996.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of hepatitis as of and subsequent to 
April 30, 1996.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

Service connection was granted for residuals of hepatitis by 
a February 1971 rating decision.  A noncompensable (zero 
percent) disability rating was assigned, effective December 
9, 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1990 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which, among other things, granted an increased 
rating of 10 percent for residuals of hepatitis, effective 
January 9, 1990.  Thereafter, in June 1999, a Decision Review 
Officer granted a 30 percent disability rating for the 
hepatitis, effective April 30, 1996.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in July 1991, a 
transcript of which is of record.

This matter was previously before the Board in December 1992, 
October 1995, and November 1999.  In December 1992 and 
October 1995 the Board remanded the case for additional 
development.  In November 1999, the Board denied entitlement 
to a disability rating in excess of 10 percent for hepatitis 
prior to April 30, 1996, and denied entitlement to a 
disability rating in excess of 30 percent as of and 
subsequent to April 30, 1996.

The veteran appealed the Board's November 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2000 Order, the Court vacated and 
remanded the November 1999 decision pursuant to a Joint 
Motion for Remand.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran's hepatitis is evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.114, Diagnostic Code 7345.  Under this 
Code, infectious hepatitis with marked liver damage manifest 
by liver function test and marked gastrointestinal symptoms, 
or with episodes of several weeks duration aggregating three 
or more a year and accompanied by disabling symptoms 
requiring rest therapy is rated as 100 percent disabling.  
With moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue, and mental 
depression, hepatitis is evaluated as 60 percent disabling.  
When there is minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency, but necessitating dietary restriction or other 
therapeutic measures, a 30 percent rating is assigned.  When 
there is demonstrable liver damage with mild gastrointestinal 
disturbance a 10 percent rating is assigned.  

As noted above, the RO increased the rating for the veteran's 
hepatitis to 30 percent, effective April 30, 1996.  It was 
stated that the 30 percent rating was warranted from April 
30, 1996, as that was the date the veteran began Interferon 
therapy.  Similarly, in the November 1999 decision, the Board 
found that it was not until April 30, 1996, that an increase 
in the severity of the veteran's condition was demonstrated 
by the initiation of Interferon therapy.  The Board further 
stated that it was then, for the first time, that the 
veteran's residuals of hepatitis were shown to meet the 
criteria for a 30 percent rating under Diagnostic Code 7345.  
See 38 C.F.R. § 4.114.

In the Joint Motion for Remand, it was asserted that the 
Board provided inadequate reasons and bases in support of its 
decision to deny a disability rating in excess of 10 percent 
prior to April 30, 1996, and to deny a disability rating in 
excess of 30 percent as of and subsequent to April 30, 1996, 
for residuals of hepatitis.  Both the Joint Motion, and a 
subsequent February 2001 statement from the veteran's 
attorney, asserted that letters dated in September 1990, 
September 1992, and November 1992, considered and discussed 
Interferon therapy.  Moreover, in the February 2001 
statement, the veteran's attorney noted that a December 1998 
VA medical examination report stated that the veteran had 
been on Interferon therapy in 1995.  Although the attorney 
contended that the medical evidence warranted a disability 
rating in excess of 10 percent prior to April 30, 1996, 
regardless of when the Interferon therapy began, he also 
asserted that VA should determine the actual dates of 
Interferon treatment and referral for treatment.

The record also reflects that the veteran is service-
connected for post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling effective January 9, 1990.  
As mentioned above, the criteria for a 30 percent rating 
under Diagnostic Code 7345 includes "anxiety," while the 
criteria for a 60 percent rating includes "mental 
depression."  However, the Board finds that it is unclear 
from the medical records on file to what extent, if any, the 
veteran's psychiatric problems are due to his hepatitis, to 
include whether he experiences anxiety and/or mental 
depression as a result thereof.  When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the Board 
concludes that a remand is also required to determine to what 
extent, if any, the veteran's psychiatric problems are 
related to his service-connected hepatitis.

The Board further notes that in the adjudication of an 
increased rating claim, the primary focus is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Here, it has been more than two years since the 
veteran's last examination for disability evaluation purposes 
in December 1998.  Consequently, the Board is of the opinion 
that the evidence on file may not accurately reflect the 
current nature and severity of the service-connected 
disability.  Therefore, the Board concludes that the case 
must be remanded in order for the veteran to undergo a new 
examination.

As the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Since it has already been 
determined that a remand is required in the instant case, the 
Board is of the opinion that the RO should address in the 
first instance whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.

The Board acknowledges that it has been more than 10 years 
since the veteran initiated his increased rating claim, and 
that this matter has already been remanded twice in the past.  
Accordingly, the Board wishes to assure the veteran that it 
would not be remanding his case again if it were not 
necessary for a full and fair adjudication of his claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
hepatitis.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should arrange for the veteran to be 
scheduled for an examination to determine 
the current nature and severity of his 
service-connected residuals of hepatitis.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should offer his opinion as to when 
Interferon therapy was first indicated 
and when such treatment actually began.

The veteran should also be scheduled for 
a psychiatric examination to determine to 
what extent his psychiatric symptoms are 
related to his hepatitis.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  It is imperative that the 
examiner express an opinion as to whether 
it is as likely as not that the veteran 
experiences anxiety and/or mental 
depression as a result of his hepatitis.  
If the examiner cannot express such an 
opinion without resorting to speculation, 
it should be so stated.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of 
any additional evidence added to the records assembled for 
appellate review.  If the benefits requested on appeal are 
not granted to the veteran's satisfaction, the veteran and 
his attorney should be furnished a Supplemental Statement of 
the Case and an opportunity to respond.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



